Title: To George Washington from Major General William Heath, 15 December 1776
From: Heath, William
To: Washington, George



Dear General
Hackensack [N.J.] Decr 15th 1776

On the 12th Instant I reached Tapan, and Yesterday made a Forced march to this Place, with so much Secrecy and Dispatch that the Inhabitants had no Knowledge of my Coming, The Enemy had left the Town Some Days Since Except five whom we took, Two of them sick, we have taken about 50 of the Disaffected, and about 50 or 60 Muskets the greater part of which had been taken from the Whigs as is Supposed and Stored—at the Dock we found One Sloop Loaded with Hay, House Furniture, Some Spirits &c. which we have this Day unloaded, A Brig Loaded Run Down the River about 7 miles and got a Ground, I am afraid that we shall not be able to Secure the Effects[.] a Schooner loaded with Hay, Furniture &c. which had Sailed from the Dock ran on the Bank of the River the wind being very Fresh, and in the night over Set by which the Goods were Damaged if not lost—Two or three

Companies have been raising Here and in the vicinity, and Field officers appointed, one Buskark Colo., at his House we found 50 bbls of Flour a number of Hogsheds of Rum &c. and at one Browns who is Lieut. Colo. about 1000 lb. of Cheese &c., one Ten Penny is Major, they are all gone Down to York to have matters Properly Settled, get ammunition arms &c. and were to have returnd on yesterday, I Beleive we have Luckily Disconcerted them, Such of the Inhabitants as are Friendly receive us with Joy, but are almost afraid to Speak their Sentiments, and Indeed Little or no Intelligence can be got from the Inhabitants—The Disaffected have Sent Down a Petition for Troops to protect them, and Expect them every moment (as they say) and by Some reports from New york Several regiments are in motion, and there Destination Said to be up by the north River—This report is So much Credited that I think it will be rather Hazardous to move the Troops which I have in this neighbourhood much more to the westward, as I shall thereby leave the Passage on the Back of Fort montgomery too much Exposed[.] I think therefore after having Secured every thing Here to move to Paramus, at least for a few Days as I can from that place Protect this Part of the Country, and Should they attempt the Pass in the mountains be beforehand of them.
Colo. Vose, with the Three Regiments from Ticonderoga have marched to the Neighbourhood of Chatham, where they will arrive I suppose this night or to morrow, I shall move in Such manner as best to Protect the Country and Harrass the Enemy—your Excellency is Sensible That General Wadsworth Brigade goes Home in a few Days, and I cannot learn that any militia are Coming from Connecticut—I should be glad to Know if your Excellency has wrote to the State of Massachusetts Bay for any number of their militia and whether they are Expected, I regret the loss of the Brave General Lee; and much more the manner in which He was Taken.
If the Enemy Should not be able to pass the Delaware, I think they will take a Turn this way—Several Thousands Landed at Elizabeth Town on Yesterday or the Day before, and General How has lately Gone after the army to your Quarter. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

